IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT NASHVILLE
                   ______________________________________________

JACK LLOYD BEATY, SR.,                      )
                                            )
       Petitioner/Appellee,         )
                                            ) Williamson Chancery No. 16691-R2
v.                                          )
                                            ) C.A. No. 01A01-9507-CH-00325
MARY JOYCE SCOTT BEATY, )
                                            )
       Respondent/Appellant.                )




         APPEAL FROM THE WILLIAMSON COUNTY CHANCERY COURT
           THE HONORABLE HENRY DENMARK BELL, CHANCELLOR


Lisa M. Carson
Franklin, Tennessee
Attorney For Appellee
                                                 FILED
                                                    March 8, 1996

                                                 Cecil W. Crowson
Thomas W. Hardin
                                                Appellate Court Clerk
Hardin & Parkes
Columbia, Tennessee
Attorneys for Appellant




                               REVERSED AND REMANDED




OPINION FILED:



                                            WILLIAM H. WILLIAMS, SENIOR JUDGE



CONCUR:

HIGHERS, J.

FARMER, J.




       The sole issue presented in this appeal is whether the Wife/Appellant is entitled to post-

judgment interest on a judgment of $50,000 awarded her by the decree of divorce entered December
28, 1992.

       The pertinent facts are that this matter arose out of a divorce action from the Williamson

County Chancery Court. The divorce decree, inter alia, awarded the residence to the Husband and

a business known as Franklin Jewelry and Loan Company, Inc. The trial court awarded the Wife

certain real estate upon which were located three apartments and as part of the equalization of the

equities between the parties, a money judgment against the Husband of $50,000 cash. Wife appealed

on two issues: (1) the award of the marital residence to the Husband, and (2) the duration of the

rehabilitative alimony. She raised no issue concerning the $50,000 judgment. Husband did not

appeal; however, he did petition the trial court subsequently to allow sale of the residence awarded

to him by the judgment. The court held it lacked jurisdiction due to the pending appeal by Wife.

On October 7, 1994, the Court of Appeals affirmed the trial court's ruling in the divorce decree.

Subsequently on December 14, 1994, Husband filed a petition to require Wife to comply with

divorce decree by executing a quitclaim deed to the residence and to transfer stocks she owned in

the jewelry and loan company to the Husband. Husband concurrently paid into the court the $50,000

award. Wife filed a counter-petition asking, inter alia, post-judgment interest from the date of the

divorce decree, December 28, 1992, until date the $50,000 was paid into court, December 13, 1994.

On March 15, 1995, the trial court heard the petition and counter-petition and filed a memorandum

that denied the Wife's claim for post-judgment interest among other things. The pertinent portion

of the chancellor's ruling dealing with the post-judgment interest claim of the Wife is as follows:

               T.C.A. § 47-14-122 relied upon by Mary Beaty sets out the method
               of computation of interest in judgments. It does not provide that
               interest runs on all judgments.




                                                 1
               From a consideration of the definition of 'interest' in T.C.A. § 47-14-
               102(7), the rationale set out in Price v. Price, 472 S.W.2d 732, and all
               the circumstances in this case, the court is of the opinion that the
               $50,000 judgment did not bear interest at any time prior to the filing
               of Jack Beaty's petition and the concurrent payment to the clerk and
               master of the $50,000 principal amount.


The petition and counter-petition as amended were dismissed by the chancellor.

       The Husband supports the chancellor's decision and argues that the $50,000 was awarded to

the Wife for the purpose of equalizing the equities between the parties. But the payment by the

Husband of the $50,000 was contingent upon the Wife executing a quitclaim deed to the marital

residence awarded to the Husband and her transferring to him certain stocks she owned in the

jewelry and loan company also awarded to the Husband. That because she appealed the judgment,

thus delaying the execution of the judgment, she was not entitled to the immediate use of the money

from the date of entry and under authority of Price, id., she is not entitled to post-judgment interest.

       We respectfully disagree and reverse.

       T.C.A. § 47-14-122 provides:

               Interest on judgments -- Computation. -- Interest shall be computed
               on every judgment from the day on which the jury or the court, sitting
               without a jury, returned the verdict without regard to a motion for a
               new trial.


       T.C.A. § 47-14-121 provides:

               Interest on judgments -- Rate. -- Interest on judgments, including
               decrees, shall be computed at the effective rate of ten percent (10%)
               per annum, except as may be otherwise provided or permitted by
               statute; provided, that where a judgment is based on a note, contract,
               or other writing fixing a rate of interest within the limits provided in
               § 47-14-103 for that particular category of transaction, the judgment
               shall bear interest at the rate so fixed.


       T.C.A. § 47-14-102(7) provides:

               'Interest' is compensation for the use or detention of, or forbearance
               to collect, money over a period of time, and does not include
               compensation for other purposes, including, but not limited to, time-
               price differentials, loan charges, brokerage commissions, or
               commitment fees. For example, when you borrow money, you pay
               the lender simple interest (which is like rent) for the use of the
               money. The amount of interest you pay depends on:

                        (A) The principal, which is the amount you borrow;

                        (B) The rate, which is a percent based on a period of
                        time, usually one (1) year; and


                                                   2
                         (C) The number of periods of time that you have the
                         use of the money. . . .


          Essentially, as we understand the trial court's memorandum, the trial court relying on Price,

id., ruled that the Wife was not entitled to post-judgment interest because she appealed the decree

of divorce and was, therefore, not entitled to immediate use of the money. This reasoning is plainly

stated in the trial court's memorandum of findings of fact and conclusions of law where it said:

                 This provision in the marital property division and the duration of
                 rehabilitative alimony were the parts of the decree which Mary Beaty
                 sought to have changed on appeal. The property division sought by
                 Mary Beaty would not have involved an award of the $50,000
                 equalizing judgment in her favor. Her conduct in not seeking to
                 collect the $50,000 judgment and refusing to execute a quitclaim deed
                 was entirely consistent with the relief she hoped to receive on appeal.
                 Although there was no stay order, the parties by their conduct treated
                 the trial court's decree as stayed pending appeal (emphasis ours).
                 Otherwise, Mary Beaty would simply not have had a meaningful
                 appellate review.


          As previously shown, the trial court's memorandum went on to consider the definition of

interest pursuant to T.C.A. § 47-14-102(7) and the rationale set out in Price v. Price, id., and denied

and dismissed the counter-petition of the Wife in which she had moved the court for post-judgment

interest. The Husband's petition was also dismissed. We think that the trial court's reliance upon

Price is misplaced.

          In Price, id., the appellant/wife was denied statutory post-judgment interest because the

divorce decree awarded a money judgment as alimony in solido payable in future installments and

she was not entitled to the use of any of the money represented by the judgment until each

installment was due. All installments were paid when due. The Supreme Court noted in Price, id.,

at 734:

                 In the greater number of cases dealing with the question, interest has
                 been allowed on unpaid alimony. Thus, where the problem arose in
                 respective judgments for alimony in gross, interest has been allowed
                 from the date payment was due under the judgment until payment
                 was made, and, as to unpaid installments interest has been allowed
                 from the date the particular installment matured. Likewise, interest
                 has been allowed on unpaid installments of alimony against the estate
                 of the deceased divorced spouse. The theory upon which interest is
                 allowed in these cases is that a judgment awarding alimony is in the
                 nature of a money judgment. The same result has been reached even
                 where the judgment or installment became due and payable pending
                 an appeal of the judgment awarding the alimony on the theory that
                 the party awarded alimony should not be deprived of it by the
                 prosecution of an appeal. (emphasis ours).

                                                   3
       We do not believe that Price is analogous to the facts in this case. Here, the divorce decree

awarded a cash money judgment to the Wife. She was entitled to immediate use of the money upon

entry of the judgment on December 28, 1992. However, she exercised her right to appeal the

judgment of divorce. The trial court denied jurisdiction pending the appeal. Wife's appeal was

subsequently dismissed by this Court and the $50,000 judgment was paid into the trial court on

December 14, 1994. We think the case of Inman v. Inman, 840 S.W.2d 927 (Tenn. Ct. App. 1992),

is dispositive of this issue. The Inman facts were that pending wife's appeal the husband withheld,

inter alia, payment of a $100,000 cash award to the wife by a judgment of divorce. Subsequently,

upon the appeal becoming final, the wife by motion moved the trial court for post-judgment interest

from the date of the entry of the divorce decree until the $100,000 be paid. Her motion was

dismissed by the trial court. This Court, after citing T.C.A. § 47-14-121, stated:

               Clearly, the plaintiff is entitled to interest at 10% on the $100,000
               cash from the date of the decree until paid.

                                      ****

               The judgment of the Trial Court 'dismissing' (striking or overruling)
               the motion of plaintiff is reversed.

Inman, at 931, 933.


       Rule 41, T.R.A.P., states:

                                  INTEREST ON JUDGMENTS
                 If a judgment for money in a civil case is affirmed or the appeal is
               dismissed, whatever interest is allowed by law shall be payable
               computed from the date of the verdict of the jury or the equivalent
               determination by the court in a non-jury case, which date shall be set
               forth in the judgment entered in the trial court. If a judgment is
               modified or reversed with a direction that a judgment for money be
               entered in the trial court, the mandate shall contain instructions with
               respect to allowance of interest.


The intent of this rule is crystal clear: whether the appeal is affirmed, modified, or dismissed,

whatever interest allowed by law (see, e.g. T.C.A. § 47-14-121 and -122) shall (emphasis ours) be

payable from date of jury verdict or the equivalent determination in a non-jury case.

       We reverse the trial court and hold that appellant, Mary Joyce Scott Beaty, shall be paid by

the appellee, Jack Lloyd Beaty, Sr., post-judgment interest at the rate of ten percent (10%) per

annum upon the money judgment in this cause of $50,000 from the date of the original judgment on



                                                 4
December 28, 1992 until it was paid on December 13, 1994, for which let execution issue if

necessary.

       The Husband/Appellee insists that if the Wife is entitled to post-judgment interest on the

$50,000 judgment, then the Husband is entitled to offset alleged interest owed to him on the assets

that the Wife refused to transfer pending the appeal. This claim is, of course, subject to possible

proof offered at a hearing before the trial court for that purpose. We do not decide this issue, but

remand the case to the trial court for such action that it deems proper.

       The cause is remanded to the trial court for enforcement of this judgment and any other

proceedings. Costs are assessed against the appellee, Jack Lloyd Beaty, Sr., for




                                                 5
which let execution issue for judgment and costs, if necessary.



                                             _____________________________________________
                                             WILLIAM H. WILLIAMS, SENIOR JUDGE


CONCUR:



______________________________________
ALAN E. HIGHERS, J.



_______________________________________
DAVID R. FARMER, J.




                                                6